     Case: 1:21-cv-02005 Document #: 12 Filed: 07/15/21 Page 1 of 1 PageID #:73

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                Eastern Division

Strike 3 Holdings, LLC
                                                   Plaintiff,
v.                                                              Case No.: 1:21−cv−02005
                                                                Honorable Edmond E.
                                                                Chang
John Doe subscriber assigned IP address
68.250.118.53
                                                   Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, July 15, 2021:


       MINUTE entry before the Honorable Edmond E. Chang: Pursuant to the notice of
voluntary dismissal [11], under Federal Rule of Civil Procedure 41(a)(1)(A)(i), the case is
dismissed with prejudice. Status hearing of 07/16/2021 is vacated. Civil case terminated.
Emailed notice (mw, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
